                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LAKENDRA KERTIS                                                           PLAINTIFF

V.                                     4:18CV00650 JM

PARKWAY VILLAGE, INC.                                                     DEFENDANT



                                          JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendant and against the Plaintiff.

       IT IS SO ORDERED this 12th day of November, 2019.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
